 In theMatter Of SNOWDEN& MCSIVEENEYCOMPANYandOIL WORKERS,INTERNATIONALUNION, CIOCase No. 14-R--851.-Decided March10,1944Mr. Ben A. Townsend,of Mt. Carmel, Ill., andMr. John Baldwin,of Bridgeport, Ill., for the Company.Mr. Ona C. Allen,of Lawrenceville, Ill., for the Union.Mr. William Strong,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Oil Workers International Union,CIO, herein called the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees ofSnowden & McSweeney Company, Bridgeport, Illinois, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before James C. Batten, TrialExaminer.Said hearing was held at Lawrenceville, Illinois, onFebruary 14, 1944.The Company and the Union appeared and par-ticipated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.The TrialExaminer reserved for the Board a motion by the Company that thepetition be dismissed.The motion is denied.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF TIIE COMPANYThe Company, a Delaware corporation, is engaged in drilling andpumping oil from the earth. Its principal office is in Ft. Worth, Texas,and its operations are conducted in eight States.The Illinois produc-55 N L.R. B., No. 69.372 SNOWDEN& MCSWEENEYCOMPANY373tion of the Company is sold to The Ohio Oil Company.The Kentuckyproduction is sold to the Sohio Oil Company and the Owensboro-Ash-land Company of Ashland, Kentucky.During 1943, the Companysold oil in the value of $1,030,998.56.During this same period, theCompany purchased engine and tank parts, pipes, tubes, rods, andother supplies in the value of $250,000, of which over 50 percent invalue was shipped in interstate commerce to points of consumption orutilization.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDOilWorkers, International Union, is a labor organization, affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of the Company'semployees in effect until the Union has been certified by the Board inan appropriate unit.A statement of a Board agent, introduced into evidence at the hear-in0% indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriateWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union asserts that all production and maintenance employeesin the Illinois field of the Company,2 excluding clerical and supervisoryemployees, constitute an appropriate unit.The Company claims thatthe unit should consist of all production and maintenance employeesof its Eastern Division, consisting of the Illinois and Kentucky fields.The Company's employees in each State are under the direct super-vision and control of a State Superintendent. Some of the wage ratesin the Illinois field are substantially higher than those in the Kentuckyfield.While there have been a few transfers of employees betweeniThe Field Examiner reported that the Union submitted 13 authorization cards and that19 employees are in the alleged appropriate unit.2The Trial Examiner granted the Union's motion to amend the description of the unitin the petition by inserting the qualifying phrase in the Illinois field of the Company"shown above. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe fields, in most instances they were of a permanent character.Thetwo fields are about 70 miles apart.The Union has thus far limitedits organizational efforts to the Illinois field.We are of the opinionthat under all the circumstances here present, including the wage dif-ferentials between the two fields, the distance between them, and thelimited extent of the Union's organization of the Company's employees,a unit embracing production and maintenance employees at the Illi-nois field is appropriate.We find that all production and maintenancg employees of the Com-pany in its Illinois field, excluding clerical employees and all super-visory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act.V. TIIE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the employ-ees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.3DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Snowden &McSweeney Company, Bridgeport, Illinois, an election by secret bal-lot shall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Fourteenth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in Section1V, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did not3The Union asks that the December 10, 1943, pay roll be used to determine eligibilityfor voting in the electionWe have considered the Union's arguments in this respect andconclude that no cogent reason is shown requiring deviation from our normal policy withrespect to the eligibility date. SNOWDEN & MCSWEENEY COMPANY375Work during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byOilWorkers, International Union, CIO, for the purposes of collectivebargaining.